DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Norbert Lazar on 09/07/2021.

The application has been amended as follows: 

CLAIMS
	Claims 1, 11, and 20 have been amended as follows:

1. (Currently Amended) A method, comprising:
receiving, at an information handling device, an indication to activate a camera positioned underneath a display portion of the information handing device;
identifying, using a processor, a location of at least one pixel on the display portion positioned overtop the camera;
disabling, based on the identifying, the at least one pixel;

decreasing a size of the content display area from an original size to a reduced size; 
relocating the content display area at the reduced size to another location on the display portion that does not overlap with the location of the at least one pixel; and 
deactivating all other pixels, in addition to the at least one pixel, located outside the content display area;
performing, subsequent to the disabling and using the camera, a function;
enabling, responsive to identifying that the function was performed, the at least one pixel and the all other pixels; and
automatically reforming, subsequent to the enabling, the content display area to the original size.

11. (Currently Amended) An information handling device, comprising:
a display portion of the information handling device;
a camera positioned underneath the display portion;
a processor;
a memory device that stores instructions executable by the processor to:
receive an indication to active the camera;
identify a location of at least one pixel on the display portion positioned overtop the camera;
disable, based on the identifying, the at least one pixel;
automatically adjust, based on the indication and in response to the disabling and without receiving additional user input, at least one dimensional characteristic of a content display area on the 
          decrease a size of the content display area from an original size to a reduced size; 
          relocate the content display area at the reduced size to another location on the display portion that does not overlap with the location of the at least one pixel; and 
          deactivate all other pixels, in addition to the at least one pixel, located outside the content display area:
perform, subsequent to the disabling and using the camera, a function;
enable, responsive to identifying that the function was performed, the at least one pixel and the all other pixels; and
automatically reform, subsequent to the enabling, the content display area to the original size.

20. (Currently Amended) A product, comprising:
a non-transitory storage device that stores code, the code being executable by a processor and comprising:
code that receives an indication to activate a camera positioned underneath a display portion of an information handling device;
code that identifies a location of at least one pixel on the display portion positioned overtop the camera;
code that disables, based on the identifying, the at least one pixel;
code that automatically adjusts, based on the indication and in response to the code that disables and without receiving additional user input, at least one dimensional characteristic of a content display area on the display portion, wherein the code that automatically adjusts comprises code that:
             decreases a size of the content display area at the reduced size;

           code that deactivates all other pixels, in addition to the at least one pixel, located outside the content display area: 
code that performs, subsequent to the disabling and using the camera, a function; 
code that enables, responsive to identifying that the function as performed, the at least one pixel and the all other pixels; and 
code that automatically reforms, subsequent to the enabling, the content display area to the original size. 

Allowable Subject Matter
Claims 1-8, 10-17, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11, the prior art of the record fails to show or fairly suggest an information handling device, comprising:
automatically adjust, based on the indication and in response to the disabling and without receiving additional user input, at least one dimensional characteristic of a content display area on the display portion, wherein the instructions executable by the processor to automatically adjust comprise instructions executable by the processor to:
          decrease a size of the content display area from an original size to a reduced size; 
          deactivate all other pixels, in addition to the at least one pixel, located outside the content display area; and
automatically reform, subsequent to the enabling, the content display area to the original size, in combination with other claim limitations.


Claims 2-8, 10 are allowed as being dependent from claim 1.
Claims 12-17, 19 are allowed as being dependent from claim 11.
Claim 20 is allowed for the same reason given in claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/LUONG T NGUYEN/
Primary Examiner, Art Unit 2698                                                                                                                                                                                          9/09/2021